ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_05_FR.txt. 92

OPINION INDIVIDUELLE DE M. DILLARD?

{Traduction j

Je souscris pour l'essentiel aux conclusions de la Cour et à ses motifs.
Dans mon opinion individuelle, je voudrais d’abord formuler quelques
observations générales supplémentaires à l'appui de l’arrêt puis indiquer
que la décision confirmant la compétence du Conseil de l’'OACI peut
aussi se réclamer de principes généraux de droit reconnus par de nom-
breux systèmes. Sans être en rien nécessaire à l'arrêt de la Cour ? qui
se suffit évidemment à lui-même, une allusion à ces principes peut pré-
senter de l'intérêt, d'autant plus que la thèse principale de l’Inde a des
conséquences dont la portée dépasse la présente affaire.

I. COMPETENCE DE LA COUR INTERNATIONALE DE JUSTICE

1. Caractère préliminaire de la procédure au niveau du Conseil

La thése avancée par le Pakistan pour la premiére fois en plaidoirie
et suivant laquelle le caractére préliminaire et procédural de la question
de compétence exclut tout appel devant la Cour ne me paraît pas con-
vaincante.

Elle aurait assurément des conséquences assez regrettables pour qu'on
doive les éviter à moins d’y être contraint par une interprétation des
textes applicables ou une théorie du processus judiciaire qui s’impose-
raient sans conteste. De la façon dont je comprends cette thèse, si le
Conseil avait décidé qu’il n'était pas compétent, toute possibilité, pour
le Pakistan, d’exercer le droit d'appel que semble lui reconnaître Par-
ticle 84 de la Convention (où figure l'expression «un » désaccord) aurait
été à jamais écartée. En revanche, une décision favorable à la compétence
eût obligé l'Inde à faire valoir ses moyens sur le fond, l'exercice du droit
d'appel étant alors retardé jusqu’à l'épuisement du débat au fond, qu’une
exception d’incompétence a précisément pour objet principal d'éviter.

Bien que l'économie générale du Règlement pour la solution des dif-
férends paraisse justifier dans une certaine mesure cette conception, je ne
pense pas que ce soit la un argument décisif.

La thèse susvisée supposerait en effet qu'une question portant sur le
fond même de la compétence, c'est-à-dire tenant à la personne ou à la

! Pour les renvois aux comptes rendus d’audience (C.R. 72/...), voir table de
concordance jointe à C.1.J. Mémoires, Appel concernant la compétence du Conseil
de l'OACT, in fine.

2 Ci-après dénommé l'arrêt.

50

 
CONSEIL DE L’OACI (OP. IND. DILLARD) 93

matiére en cause, devrait étre mise sur le méme plan que des exigences
mineures de procédure dont l’objet est d’assurer le déroulement rapide
et ordonné du procès. Le premier point intéresse les droits fondamentaux
des parties, auxquels on ne peut habituellement renoncer; il en va autre-
ment du second.

Une question concernant le fond même de la compétence (je dis le
«fond » parce que le terme «compétence » est parfois employé de façon
assez lâche) présente un double aspect. C’est ce qui ressort nettement de
la jurisprudence des Etats fédéraux où la compétence est si souvent en
litige et réglée à part, en appel, avant tout examen de fond '. Le carac-
tère fondamental de la question n'est pas reconnu seulement en ce qui
concerne les droits du plaideur, lequel ne se borne pas à soutenir que
la Cour ou le tribunal ne peut connaître du fond, mais fait valoir aussi
qu'on ne peut lui imposer les tracas, les frais, les éventuelles irritations
et autres conséquences d’un procès où il devra se défendre au fond. Il
est tenu pour tout aussi fondamental lorsque sont en cause des contro-
verses sur la division des pouvoirs entre divers organes de l’administra-
tion (au niveau central, local ou régional). Ce dernier élément n'’inter-
vient pas dans la présente espèce, mais il montre bien l’importance d'une
question juridictionnelle concernant la compétence ratione personae ou
ratione materiae.

Il me parait donc clair en principe que la distinction prétendument
nette, mais discutable, entre les questions de procédure et les questions
de fond ne s’applique pas à l’exception d’incompétence, quand il s’agit
d'interjeter appel.

Le Règlement pour la solution des différends, comme d’autres règle-
ments de procédure, se prête à des interprétations diverses. Je ne vois
aucune raison déterminante de conclure que les articles 5 et 15 s’excluent
mutuellement. De plus le Conseil lui-même a paru les appliquer concur-
remment et n’a jamais considéré qu'il n'y avait pas d’appel en matière
de compétence.

Je ne pense pas que l’objet de l’article 86 de la Convention ait été de
créer un droit d’appel qui n’aurait pas existé par ailleurs, mais je ne vois
rien dans cet article qui contredise la conclusion ci-dessus.

Certes, la thèse sur l’absence de rapport entre ce qui peut faire l'objet
de négociations et l’appel formé en vertu de l’article 84 soulève des pro-
blèmes assez différents, mais elle ne me paraît pas non plus décisive au
point qu'on puisse opposer à l'appel une fin de non-recevoir pour des
motifs semblables à ceux qui ont été indiqués. Il est peut-être vrai que
les négociations préalables ne portaient pas expressément sur la question
de compétence elle-même, question qui ne prête guère à négociations 2.
On peut donc arguer d'une interprétation littérale de l’article 84 pour
soutenir que tout appel sur un point de ce genre est prématuré. Cette

! Voir par exemple Bell c. Hood 327 US 678, 682 (1945).
2 Il va presque de soi que, si les négociations préalables avaient essayé de s’étendre
à cette question, elles se seraient soldées par un échec (voir C.R. 72/8, p. 12-13).

SI
CONSEIL DE L'OACI (OP. IND. DILLARD) 94

interprétation n'en présuppose pas moins que les auteurs du texte aient
voulu un résultat qui semble mal s’accorder avec les objectifs fondamen-
taux du droit de solliciter très tôt une décision définitive sur une question
aussi importante.

L'absence de toute preuve directe sur ce point et le rapport si lointain
qu'il peut avoir avec l’objet et le but de la Convention et de l'Accord de
transit m'ont contraint à accepter le raisonnement de l'arrêt.

Les conclusions qui précèdent reposent sur des principes généraux
touchant la nature et l'effet des questions de compétence. En l'espèce,
elles sont encore renforcées par cette considération que l’on ferait violence
à Particle 62, paragraphe 1, du Règlement de la Cour en soutenant le
contraire; mais je m'associe aussi à l’arrêt pour estimer que l'on ne doit
pas fonder la décision sur cet article.

2. Requête du Pakistan

Il ne me paraît pas nécessaire de traiter longuement de cette question.
L'article 36, paragraphe 2, du Statut n'entre pas en ligne de compte.

La compétence pour connaître de l’appel relatif à la requête découle
des termes exprès de l'article 84 de la Convention et de l'article II, section
2, de l'Accord de transit, considérés avec l’article 36, paragraphe I, et
l'article 37 du Statut.

Ce dernier article traite ainsi de la compétence: « Lorsqu'un traité ou
une convention en vigueur prévoit le renvoi a... la Cour permanente de
Justice internationale, la Cour internationale de Justice constituera cette
juridiction entre les parties au présent Statut » (les italiques sont de nous).

Le Pakistan a affirmé que, quand le demandeur invoque cette compé-
tence, «il reconnaît clairement par là que la Convention et l’Accord de
transit étaient en vigueur entre les Parties au moment où est né le motif
de l’action et qu'ils ont continué de l'être » (duplique, par. 37).

Cela revient à dire que Inde ne peut pas «dire blanc et noir»: 1n-
voquer le maintien en vigueur de la Convention et de Accord de transit
pour motiver un appel devant la Cour et nier ce maintien en vigueur
pour contester la juridiction du Conseil de POACI.

On pourrait pousser plus loin la critique de cette position apparemment
illogique et souligner par exemple que, si la Cour internationale de Jus-
tice se déclare compétente, cela constituera ipso facto un démenti in-
fligé à la thèse principale de l'Inde.

C'est cependant vouloir trop prouver et Villogisme est plus apparent
que réel. En effet les critères par lesquels on peut s'opposer à la compé-
tence du Conseil de l'OACI et ceux qui justifient un appel sont tout à
fait distincts. Les premiers concernent le pouvoir fondamental de con-
naître de la requête en première instance; les seconds la protection judi-
ciaire d’une partie contre une décision contestée. Si les deux types de
critères coincidaient, les seconds deviendraient totalement inutiles.

52
CONSEIL DE L'OACI (OP. IND. DILLARD) 95

On peut, pour illustrer ce propos, recourir à une hypothèse simple,
encore qu’assez extrême. Supposons que l'Inde soutienne qu’elle n’a
ni ratifié ni adopté la Convention et que celle-ci n’est donc pas, entre
les Parties, «un traité ou une convention en vigueur »; si le Conseil de
l'OACI décidait le contraire, comment l’Inde pourrait-elle faire appel
sans invoquer l'article 37 du Statut?

Ce n'est d’ailleurs pas tout. On sait qu’il est illogique d'accuser l’auteur
d'une déclaration de se contredire quand les termes qu’il emploie le con-
duisent forcément à une contradiction apparente si l’on ne tient pas compte
de la nature des arguments. C’est là une question complexe et qu’il n'y
a pas intérêt à pousser plus avant dans la présente opinion !.

De toute façon, il paraît évident que la position de l’Inde est justifiée
et que la compétence de la Cour pour connaître de l'appel relatif à Ja
requête est clairement établie.

3. Plainte du Pakistan

S'il est établi que la Cour est compétente à l'égard de l'appel concer-
nant la requête et que le Conseil de l'OACT est compétent pour con-
naître de celle-ci, la question de savoir s'il peut être fait appel de la
plainte est d’une moindre portée pratique; cela est d'autant plus vrai
qu'en l'espèce requête et plainte sont presque identiques par leur li-
bellé et leur portée.

La Cour est cependant saisie de la question et il peut être utile pour
l'avenir qu'elle la résolve.

Les problèmes théoriques soulevés étaient à mon avis difficiles et il
se peut que le Conseil souhaite leur consacrer un plus ample examen.
Pour les besoins de l'exposé, je présenterai d’abord les arguments contre
la possibilité d’un appel relatif à la plainte puis, brièvement, les argu-
ments contraires pour étayer la position adoptée dans l'arrêt.

a) Arguments contre l'appel

Ces arguments reposent sur les considérations suivantes: a) l'objet

! L'affirmation du Pakistan peut être rapprochée de nombreuses propositions
soi-disant contradictoires, dont les philosophes et les logiciens ont fait l'analyse,
et dont la plus ancienne est celle d'Epiménide, contenant la fameuse déclaration
d’un Crétois «que tous les Crétois sont menteurs ». A l'évidence. une telle proposi-
tion semble à première vue essentiellement contradictoire, puisque, si elle est vraie,
elle se dément elle-même et qu'il en va de même si elle est fausse. (Comparer les
propositions générales du même genre comme «toutes les généralisations sont
fausses », ou celle du sceptique qui demande: « Que sais-je? » L'analyse classique et
peut-être encore la plus claire d'où il ressort que de telles propositions ne sont
pas nécessairement contradictoires est celle que font Whitehead et Russell dans
l'ouvrage intitulé Principia Mathematica (2° éd. 1950, p. 37-39 et 45-65) où la fa-
meuse «théorie des types logiques » est énoncée pour la première fois. Voir aussi
Eaton, General Logic (1931), p. 452-462 et Copi, Symbolic Logic (1959), p. 162-164.)

L'Inde pouvait, sans incohérence ou contradiction logique, se fonder sur la Con-
vention aux fins de l’appel tout en persistant à soutenir que celle-ci n’était pas
«en vigueur » pour nier la compétence du Conseil.

53
CONSEIL DE L’OACI (OP. IND. DILLARD) 96

différent de la plainte et de la requête; b) la structure des dispositions
du règlement traitant de chacune d'elles.

Bien entendu, le règlement fait une distinction nette entre les requêtes
présentées au titre de l'article 84 de la Convention et de l'article II,
section 2, de l'Accord de transit d'une part, et les plaintes présentées
en vertu de l'article H, section 1, d'autre part. Cela reste vrai, bien que
certaines règles leur soient communes (par exemple les articles 3, par.
1, a) et c), 4 et 5 du chapitre III du titre I et les dispositions générales
du titre III).

Les différences a noter sont les suivantes:

1) le Conseil est tenu de statuer sur les désaccords qui lui sont soumis
par requête; il n’existe aucune obligation semblable dans le cas d'une
plainte;

2) les décisions rendues par le Conseil à l'égard d’une requête sont obli-
gatoires; il n’en va pas de même des «conclusions et recommandations »
formulées à la suite d'une plainte (art. 24 et 25 du règlement, qui en-
visagent une procédure de consultation);

3) les «plaintes» ne concernent pas l'interprétation ou l'application des
traités mais les mesures prises par un Etat, qui peuvent être juridique-
ment inattaquables, mais n’en sont pas moins tenues pour injustes
ou préjudiciables à l'égard de l'Etat plaignant;

4) les décisions du Conseil prises à l'égard d’une requête peuvent faire
Pobjet d'un appel conformément à l'article 84 de la Convention
(art. 18 du règlement).

Il semble qu'il n'y ait pas de droit d'appel analogue pour les plaintes
présentées en vertu de la section |. (Comme on le verra par la suite, il
est possible d'ouvrir la voie à un appel en faisant de la plainte un cas
de « désaccord ».)

Dans ce contexte, comment l'Inde peut-elle justifier un appel d’une
décision du Conseil, si les décisions prises par celui-ci en vertu de la
section | ne sont pas susceptibles d'appel?

Il paraît évident, d’après ce qui a été dit plus haut, que les conclusions
et recommandations finales du Conseil relativement à la plainte ne sont
pas susceptibles d'appel, d’autant plus que ces conclusions et recomman-
dations ne se fondent pas forcément sur des considérations juridiques
énoncées dans un jugement.

It semble logique de conclure que, si les conclusions et recommandations
finales sont sans appel, cette absence de pouvoir de réformation s’étend
à toute question « préliminaire » précédant ces conclusions (on y reviendra
par la suite).

L'Inde s’est efforcée de transformer une décision probablement non
susceptible d'appel, rendue en vertu de l’article II, section 1, de PAccord
de transit en une décision susceptible d'appel rendue en vertu de la sec-

54
CONSEIL DE L'OACI (OP. IND. DILLARD) 97

tion 2 (réplique, par. 39 à 41), en affirmant qu'il y avait eu « désaccord »
sur le point de savoir si une « mesure » avait été prise conformément à
l'Accord de transit au sens de la section 1. Ce «désaccord » à son tour,
a-t-elle affirmé, entrainait l'application de la section 2, ce qui permettait
d'interjeter appel en vertu de l'article 84 de la Convention. Cette concep-
tion ingénieuse a trouvé une confirmation dans la note du secrétaire
général de l'OACI figurant au document C-WP/5433 (réplique, annexe C).

Cet argument soulève deux difficultés.

Premièrement, les motifs considérés par l'Inde comme déterminants
à l'échelon du Conseil partaient tous du principe que seule la section |
était en jeu. Quand l'Inde a contesté la compétence du Conseil, elle n’a
pas soulevé la question d’un désaccord, ce qui, sans être nécessairement
inconciliable avec son argument principal selon lequel aucune « mesure »
ne pouvait être «prise» conformément à un traité inexistant, l’aurait
cependant mise en difficulté.

Deuxièmement, et c’est plus grave, en prenant sa décision, le Conseil
est nettement parti de l'idée qu'il statuait sur une plainte présentée en
vertu de la section | (voir en particulier le mémoire du Gouvernement
indien, annexe E, e), Débat, par. 135-139). En fait, lorsqu'il a expliqué
son vote favorable à l'Inde, le représentant des Etats-Unis a indiqué com-
me motif de son attitude que l’action avait été introduite à tort en vertu
de la section | et qu’elle aurait dû l’être en vertu de la section 2 (ibid.).
Toutefois il s'agissait la d’une position minoritaire. Il ne fait pas de doute
que la décision a été prise en vertu de la section 1.

On peut avancer un argument supplémentaire, fondé sur l'idée que la
juridiction d'appel de la Cour est limitée, qui est celui-ci: il est incom-
patible avec cette idée que la Cour puisse exercer un contrôle par voie
d'appel sur une question qui n'a fait l’objet, devant la juridiction in-
férieure, d’aucun débat ni d'aucune décision !.

Si l'analyse qui précède est juste, toute l’argumentation concernant la
plainte, y compris le vote sur la section 1, peut être écartée comme sor-
tant du domaine de la compétence de la Cour internationale de Justice.

b) Arguments en faveur de l'appel

Il n'est guère douteux que, considérés dans l’abstrait, les arguments
théoriques indiqués ci-dessus ne manquent pas de poids. Cependant, si
l'on considère de plus près les caractères particuliers de la requête et de

! Comme l'a dit un commentateur:

«ll paraît plus douteux que de nouvelles questions — c'est-à-dire des ques-
tions de droit ou de fait qui n'auraient pas été débattues devant le Conseil
de l'OACI — puissent être prises en considération par la juridiction d’appel.
A moins que toutes les parties n’y consentent, ces questions paraissent hors
de la compétence de cette juridiction. Cela n'est pas dû à une notion formaliste
d'estoppel, mais au fait que le consentement à la compétence de la juridiction
d’appel ne concerne que les points sur lesquels il a été demandé au Conseil
de l'OACT de se prononcer.» (Buergenthal, Law Making in the International
Civil Aviation Organization (1969), p. 145-146.)

55
CONSEIL DE L'OACI (OP. IND. DILLARD) 98

la plainte dont il s'agit en l'espèce et notamment leur ressemblance frap-
pante, ces arguments perdent de leur force. L'arrêt, me semble-t-il, donne
des raisons satisfaisantes pour assimiler, aux fins de l'appel, la plainte
à la requête et ce serait pratiquer l'art des redites inutiles que de répéter
les motifs sur lesquels il se fonde, et que j'approuve entièrement.

Cependant, je crois devoir ajouter les observations suivantes.

L’argument selon lequel, parce que les conclusions et recommanda-
tions finales du Conseil sur une plainte ne sont pas susceptibles d'appel,
une contestation préliminaire relative a la compétence pour connaitre
d’une plainte ne le serait pas non plus me semble d'une valeur douteuse.
I] s’agit là de catégories différentes.

IH] est peut-être vrai que les conclusions et recommandations de la
première catégorie dépendent parfois de considérations d'équité et
d'opportunité qui peuvent difficilement motiver un appel judiciaire
(observation qui appellerait peut-être quelques précisions), mais à coup
sûr une question de compétence, axée sur des considérations relatives
à l'essence du pouvoir institutionnel, est le modèle même de la question
juridique.

Il n’est pas non plus très logique de dire que si les conclusions et re-
commandations de la première catégorie ne sont pas «juridiquement »
obligatoires, les secondes ne sont pas susceptibles d'appel. Le dépôt d’une
plainte déclenche des réactions en chaîne. C’est un processus à deux degrés
où l'Etat défendeur doit faire valoir ses moyens et risque éventuellement
des sanctions graves. L’objet même d’une exception d'incompétence est
d'arrêter ce processus, in limine, avec tout ce qu'il peut comporter
d'exigences et d’implications vexatoires. L’exception a pour fin de
contester in limine le pouvoir du Conseil de soumettre la partie intéressée
à toute enquête concernant une injustice ou un préjudice, en particulier
quand une conclusion ou une recommandation défavorable pourrait
entraîner la suspension des droits et privilèges prévus par l'Accord si,
au second stade de la procédure, le Conseil considérait que l'Etat incri-
miné a, sans raison valable, omis de prendre des mesures correctives
appropriées.

Il n'est guère nécessaire d’ajouter que les observations d’ordre juri-
dique qui précèdent n’impliquent nullement que le Conseil s’arrogerait
une compétence juridictionnelle injustifiée, ou que si l’on déclarait
l'appel recevable sur cette question, cela changerait quoi que ce soit
à l'impossibilité de faire appel des conclusions et recommandations
finales du Conseil. Du moment que celui-ci est compétent, ses procédures
si heureusement souples ne subissent aucune atteinte. Sur un plan de
politique générale, on peut dire aussi que des considérations de ce genre
semblent de nature à inciter un plus grand nombre d'Etats à adhérer à
l'Accord de transit, plutôt que le contraire.

4. Question du scrutin

La question d’une irrégularité éventuelle de la procédure de vote perd
toute pertinence si, comme il est dit plus haut. ta plainte est sans appel.

56
CONSEIL DE L’OACI (OP. IND. DILLARD) 99

Elle est également sans intérêt en ce qui concerne la requête puisque, de
toute façon, une majorité statutaire était en faveur de la décision attaquée.

Devient-elle pertinente si l'on considère que la plainte, envisagée
comme distincte de la requête, pouvait donner lieu à un appel?

Il est possible de soutenir que la façon dont le Conseil agit n’est pas
un élément essentiel quand on se préoccupe de savoir s’il peut agir, autre-
ment dit quand le problème est celui de la compétence. Je pense que
c’est à cela que tendait l’une des questions posées au conseil (C.R. 72/7,
p. 40). Ainsi, si la décision sur la compétence est favorable à la thèse
indienne, à savoir qu’objectivement il n’y a pas juridiction, alors le
problème devient à coup sûr sans pertinence, et il en va de même si,
après une évaluation objective, la décision est en faveur du Pakistan.

L'argument est peut-être battu en brèche, jusqu'à un certain point,
par l'argument contraire que l'Inde n’a pas tardé à présenter, à savoir
que la décision du Conseil portait elle-même sur la compétence (C.R.
72/8, p. 10).

Toutefois, le problème du scrutin ne concerne pas fondamentalement
la question de la compétence puisque celle-ci vise surtout la compétence
ratione materiae du Conseil quant à l’objet du désaccord.

Des considérations d'un caractère différent tendent aussi à renforcer
l'idée que la Cour ne devrait pas considérer le problème du scrutin
comme présentant une importance vitale.

Quant à la «méthode » suivie pour la consultation, la thèse indienne
suivant laquelle la question a été mal posée ne repose pas sur grand-
chose !. Si la «saisine » du Conseil en l'espèce ne doit pas être confondue
avec sa compétence pour connaître du différend, il est cependant clair
que, comme tout autre organe doté de pouvoirs judiciaires, le Conseil
peut légitimement présumer (sauf si la demande est manifestement frivole
ou non fondée) qu'il a compétence en première instance pour statuer tant
que cette compétence n’est pas contestée. En vertu des principes généraux
applicables en matière judiciaire la preuve contraire incombait à l'Inde.

Pour en venir au problème de la « majorité statutaire », le président du
Conseil avait demandé «aux Etats qui estiment que le Conseil n’est pas
compétent pour connaître de la plainte du Pakistan, de le faire savoir en
disant « oui» et à ceux qui rejettent cette thèse de dire «non»... »

Le résultat du scrutin a été 1 voix pour, 13 contre et 3 abstentions
(mémoire du Gouvernement indien, annexe E, e), Débat, par. 136). Le
président en a donc conclu que le Conseil était compétent. Etant donné
ce résultat, il semblerait que même s’il y a eu erreur, celle-ci n’a pas tiré
à conséquence, car selon moi la façon dont la question a été mise aux
voix en l'occurrence était admissible et un seul membre du Conseil s’est
prononcé contre la compétence.

' Voir ci-dessous, titre II, 1.

57
CONSEIL DE L’OACI (OP. IND. DILLARD) 100

Qu'il y ait eu une certaine confusion sur la signification du terme
«majorité » ressort nettement de la discussion qui a suivi et le Pakistan
s'en est prévalu pour démontrer que tout le problème de la majorité
statutaire n'était aucunement résolu (duplique, par. 78; contresmémoire,
par. 59).

La thèse de l'Inde était que si le problème avait été présenté de façon
telle qu’il aurait fallu une majorité statutaire pour déclarer le Conseil
compétent, treize Etats seulement se seraient prononcés en faveur de la
proposition, qui n'aurait pas obtenu le nombre de voix nécessaire }.

Le Pakistan a rétorqué que la majorité indispensable n'était pas celle
du nombre total de membres du Conseil, mais la majorité des membres
du Conseil qui sont en outre parties à l’Accord de transit et possèdent
ainsi le droit de voter, et qui ne sont pas écartés du scrutin comme étant
parties au différend.

L'article 52 de la Convention stipule que «les décisions du Conseil
sont prises à la majorité de ses membres ». [l ne spécifie cependant pas
comment on calcule la majorité. L'article 66 b) interdit expressément à
un membre du Conseil qui n’est pas partie à Accord de transit de voter
sur les questions relatives aux dispositions de cet Accord. Les parties
en cause dans un litige sont également exclues (règlement de 1957, art.
15 et 26, par. 3).

Le secrétaire général de l'OACI a cru pouvoir conclure que, malgré
les dispositions de l'article 66 b}, une majorité statutaire de 14 voix était
nécessaire pour foutes les décisions du Conseil. Que l’on puisse douter de
cette interprétation, c'est ce qu’a indiqué le Pakistan et l’on fera bien
d'attendre qu'elle ait été étudiée une nouvelle fois par le Conseil, d'autant
plus qu’une telle exigence pourrait, dans des circonstances qui sont
parfaitement imaginables, paralyser l'exercice des pouvoirs de décision
du Conseil. On notera en passant que le règlement intérieur du Conseil,
par opposition au Règlement pour la solution des différends, n’est pas si
restrictif et requiert seulement la majorité des suffrages exprimés (règles
42, 49) ?,

Bien entendu, on peut imaginer une situation dans laquelle une vio-
lation flagrante des exigences procédurales entrainerait un mal-jugé. En
pareil cas, la régularité de la décision adoptée par une juridiction in-
férieure pourrait être contestée en appel. Cette contestation, comme on
l’a vu, se distingue nettement d’une contestation de la compétence.

Il me semble on ne peut plus clair qu'aucune violation semblable n’a

1 Le Conseil comprend vingt-sept Etats mais dix-huit seulement pouvaient
prendre part au vote sur la plainte, l'Inde étant partie au différend et huit autres
Etats représentés au Conseil n'étant pas parties à l'Accord de transit. Dix-sept
suffrages seulement ont été exprimés, en raison de l'absence du représentant d’un
Etat.

2 Un commentateur est favorable à l'idée qu’un différend devrait être tranché
à la majorité simple des membres du Conseil habilités à voter en l'espèce dont
il s'agit (Buergenthal, op. cir., p. 191).

58
CONSEIL DE L'OACI (OP. IND. DILLARD) 101

été commise en l’espèce, qu'il s'agisse du vote ou d’autres prétendues
irrégularités de procédure.

Les observations qui précèdent n’ont d’autre objet que d’apporter une
justification supplémentaire aux conclusions exprimées par la Cour aux
paragraphes 44 et 45 de l’arrêt.

IT. COMPETENCE DU CONSEIL DE L'OACI

1. Remarque préliminaire

Les grands principes suivants me semblent s’appliquer au présent
litige :

1) En règle générale, tout organe investi de pouvoirs juridictionnels
a le droit avant toute chose de déterminer l'étendue de sa compétence.
Cela s'applique assurément en l’absence de clause contraire et en parti-
culier s’il s’agit d’une institution internationale préétablie. Comme il
a été dit dans l’arrêt Nottebohm (exception préliminaire), C.I.J. Recueil
1953, page 119 (les italiques sont de nous):

«Ce principe, que le droit international commun admet en matière
d'arbitrage, prend une force particulière quand le juge international
n'est plus un tribunal arbitral constitué par l'accord spécial des
parties en vue de statuer sur un différend particulier, mais une
institution préétablie par un acte international .., »

On peut extraire d'innombrables décisions des déclarations venant à
l'appui du principe général indiqué ci-dessus. Voir par exemple /nter-
prétation de l'accord gréco-turc du 1° décembre 1926, C.P.J.I. série B n° 16,
page 20 (1928).

2) Etant admis que les principes énoncés dans la section 3 de la cin-
quième partie de la convention de Vienne consacrent des principes de
droit international général qui existaient antérieurement à la convention,
il est clair que dans cet instrument l’article 60, paragraphe 1, doit être
rapproché de l’article 65, paragraphe 4, qui, conformément au principe
général énoncé ci-dessus, dispose:

' S'il fallait invoquer les règles générales d'interprétation, je voudrais reprendre
à mon compte, sur ce point, la conclusion de M. Read en l'affaire de I’ Anglo-Iranian
Oil Co. (C.I.J. Recueil 1952, p. 143, 144), soulignant que, dans certaines limites,
la Cour permanente de Justice internationale et la Cour internationale de Justice
ont «donné des interprétations libérales aux clauses de juridiction, de manière à
faire sortir tous leurs effets aux intentions des parties intéressées » (les italiques
sont de nous).

Je fais mienne également l'opinion de Lauterpacht pour qui la Cour «a appliqué
hardiment le principe qu'il faut donner effet aux buts apparents de la clause juri-
dictionnelle » (The Development of International Law by the International Court of
Justice, 1958, p. 341).

59
CONSEIL DE L'OACT (OP. IND. DILLARD) 102

«Rien dans les paragraphes qui précèdent ne porte atteinte aux
droits ou obligations des parties découlant de toute disposition en
vigueur entre elles concernant le règlement des différends. »

ll convient de noter, en outre, qu'aux termes de l’article 60, paragraphe
2, alinéa b), une prétendue violation substantielle d’un traité multila-
téral par l'une des parties ne donne pas à une «partie spécialement
atteinte » le privilège de mettre fin au traité, mais lui fournit seulement un
motif de « suspension de l'application du traité en totalité ou en partie dans
les relations entre elle-même et l'Etat auteur de la violation» (les itali-
ques sont de nous). Le concept de «suspension », qui se rattache claire-
ment à une condition de temps, présuppose que le traité continue d'exister.

Même si l’on considérait comme suspendues certaines applications
concernant les droits aériens, il ne s'ensuivrait pas logiquement que
ces applications suspendues engloberaient la clause compromissoire du
traité, qui entre, du point du vue conceptuel et fonctionnel, dans une caté-
gorie distincte et peut être appelée à jouer, puisque le traité reste en vigueur.

2. Formulation de la question

Dans sa requête du 3 mars 1971 devant le Conseil de l'OACI, le Pakis-
tan a invoqué le pouvoir du Conseil de décider et déclarer notamment
que la décision du Gouvernement indien de suspendre le survol de son
territoire par les aéronefs pakistanais «est illégale et nulle et constitue
une violation des obligations internationales de l'Inde aux termes de la
Convention et de l'Accord de transit ».

Il demandait aussi au Conseil de décider et de déclarer que la décision
du Gouvernement indien de suspendre le survol de son territoire par les
aéronefs pakistanais est cause d'injustice, de préjudice, de pertes et de
dommages pour le Pakistan.

Ul cherchait ainsi à faire ordonner que le Gouvernement indien réta-
blisse les « deux libertés » et indemnise de manière suffisante le Pakistan
des pertes et préjudices subis du fait de «la décision arbitraire, unilaté-
rale et illégale prise par le Gouvernement indien en infraction de ses obli-
gations internationales ».

On a déjà vu que la plainte déposée le même jour était rédigée en des
termes semblables, sauf l'omission du paragraphe demandant une in-
demnité (mémoire du Gouvernement indien, annexe A, point 3,/f), 7), et
annexe B, point 3, f)). Aux fins de la présente analyse les deux demandes
peuvent être considérées ensemble.

Le Conseil n’a pas de pouvoir général de statuer sur les désaccords
entre Etats contractants. Il exerce des pouvoirs strictement dérivés et
qui dépendent donc des clauses de la Convention et de l'Accord de
transit.

L'article 84 de la Convention et l'article IL, section 2, de l'Accord de
transit (qui fait référence à l’article 84) confèrent le pouvoir de statuer
sur «un désaccord entre deux ou plusieurs Etats contractants à propos de
l'interprétation ou de l'application» de la Convention et de ses annexes.

60
CONSEIL DE L'OACI (OP. IND. DILLARD) 103

Dans sa requête introductive d’instance, l'Inde formulait les conclusions
suivantes:

1) le Conseil n’a pas compétence pour connaître de la requête et de la
plainte du Pakistan, la Convention et l’ Accord de transit «ayant pris
fin ou ayant été suspendus entre les deux Etats »;

2) le Conseil n’a pas compétence pour connaître de la plainte, aucune
mesure n'ayant été prise «en vertu » de l'Accord de transit ... puisque
celui-ci avait pris fin ou avait été suspendu entre les deux Etats;

3) la question des survols est régie par un régime spécial de 1966 et non
pas par la Convention, ni par Accord de transit.

De ce qui précède, il résulte que la question principale dont se trouve
saisie la Cour internationale de Justice peut être énoncée plus précisé-
ment comme suit:

«La requête et la plainte du Pakistan, considérées à la lumière des ex-
ceptions de l’Inde, faisaient-elles apparaître un désaccord entre les deux
Parties à propos de l'interprétation ou de l'application de la Convention et de
ses annexes?»

3. Thèse principale de | ‘Inde

Pour s'opposer à la compétence du Conseil, la thèse principale de
l'Inde (présentée avec beaucoup de vigueur, d’ingéniosité et de méthode)
était que tout désaccord survenu à propos de l’extinction ou de la sus-
pension d’un traité se situe complètement en dehors du traité (théorie de
l'extériorité par rapport au traité). Dans la mesure où le désaccord se
situe en dehors du traité, il ne peut pas se rapporter à un différend relatif
à l'interprétation ou à l'application du traité. La théorie de l’extériorité
par rapport au traité était donc complétée par une autre théorie logique-
ment distincte et pourtant connexe, celle de «l’inexistence» du traité.
C’est ce qui ressort de l'affirmation répétée selon laquelle l’acte « d’inter-
préter et d'appliquer » suppose qu’il continue d’exister quelque chose à
interpréter ou appliquer, affirmation qui reparaît d’un bout à l’autre du
mémoire, de la réplique et de la plaidoirie +.

L’Inde reconnaissait évidemment que le droit international ne sanc-
tionne pas la résolution ou la suspension arbitraire d’un traité bilatéral ou
multilatéral. Le privilége n’est pas absolu, mais limité par diverses exigen-
ces, dont la plus marquante est que la violation qui justifie la résolution
ou suspension doit être importante, «substantielle ».

Cependant, rien de tout cela n’est pertinent, affirmait-elle, car la
question portait surtout sur la compétence du Conseil de l'OACI pour
connaître du désaccord. Cette compétence a pour source la Convention
et ne peut s'étendre à des matières qui en débordent le cadre.

1 Requête, par. 1, 27 a); mémoire, par. 55, 68, 70, 72, 85; réplique, par. 8; C.R.
72/6, p. 13.

61
CONSEIL DE L'OACI (OP. IND. DILLARD) 104

Voici donc l'enchaînement de l'argumentation indienne:

1) toutes les questions d'extinction ou de suspension sont en dehors du
traité;

2) la compétence du Conseil de l'OACI se situe dans le cadre du traité;
en conséquence:

3) le Conseil de l'OACTI n'est pas compétent pour connaître du désac-
cord.

Si les prémisses étaient justes, on pouvait en déduire que, s'agissant
de la compétence du Conseil de l'OACI, tout Etat contractant pouvait,
vis-à-vis de tout autre Etat contractant, suspendre arbitrairement le
traité et cela par sa seule décision. Cette conclusion, l'Inde non seulement
l’admettait de bon cœur, mais encore elle la proclamait (C.R. 72/8, p. 14) !.

A mon avis, l'argument suppose implicitement que toutes les questions
d'extinction ou de suspension se situent «en dehors » du traité indépen-
damment des termes du traité.

Parce que cette supposition est discutable, les prémisses de l'Inde
étaient beaucoup trop générales et, dans le contexte de la présente affaire,
elles se présentaient comme une pétition de principe par rapport à la
question principale.

Pour être juste. il faut dire que l'Inde s'est efforcée d'éviter la pétition
de principe et le cercle vicieux en recourant à une autre supposition. C'est
ce qu'a révélé une question que lui a posée un membre de la Cour. Cette
autre supposition consistait à dire que des «limites intrinsèques » de la
compétence du Conseil empêchent celui-ci d'examiner les considéra-
tions de droit international « fondamental » à l’origine de la suspension.
Il en résultait que si le droit de l'Inde de suspendre les traités était con-
testé, seul un tribunal compétent pour connaître de ces questions était
habilité à en entreprendre l’examen.

Laissons de côté la validité de la distinction entre les questions de droit
international fondamental et non fondamental (qui sera reprise plus
loin); l'Inde réaffirmait ses prémisses.

C’est ce qui ressort, en particulier, de la déclaration suivante faite en
réponse à une autre question posée par le même membre de la Cour, et
qui concernait l’éventuelle application ou pertinence de l’article 89 de la
Convention. Après avoir examiné cet article dont l'importance est
essentielle, le conseil de l'Inde a déclaré:

«si, en dehors de l’article 89, le Conseil n’a pas compétence pour
connaître de cette question de droit international fondamental,
comment pourrait-on remédier à l'absence de compétence en in-
voquant l’article 89? L’obstacle essentiel à l'exercice de la juridiction

! Pour éviter tout malentendu il convient de souligner que l'Inde n'a jamais
prétendu avoir le droit de suspendre arbitrairement les traités. Ce qu'elle affirmait,
c'est que seul un tribunal compétent pour statuer pouvait se prononcer sur un tel
problème et que le Conseil de l'OACI, quant à lui, n'était pas compétent. Voir
les paragraphes 32 et 34 de l'arrêt.

62

 
CONSEIL DE L'OACI (OP. IND. DILLARD) 105

du Conseil subsisterait, à savoir le fait que le fonctionnement des
traités a été suspendu et que, par conséquent ni l’article 89 ni aucun
autre article n'est plus susceptible d'application ou d'interprétation.»
(Les italiques sont de nous.)

Ce recours à la théorie du «traité inexistant » est encore plus manifeste
dans le passage suivant, où le conseil déclarait:

«Le nœud de l'affaire, c'est que les traités doivent être en vigueur
avant qu'aucune question d'interprétation ou d'application puisse se
poser … si le fonctionnement du traité a été suspendu ou a pris fin,
on ne saurait invoquer la compétence du Conseil en faisant valoir
qu'il y a eu violation du traité » (C.R. 72/6, p. 13). (Les italiques sont
de nous.)

On peut dire que l’Inde, par l'effet combiné de ses théories, contestait,
en réalité, Papplicabilité de la Convention tout entière opposée à la
simple application d’un article quelconque de celle-ci. Cependant, il
n’est pas nécessaire d’insister sur ce point, car en fin de compte le Conseil
devra décider, dans le cadre de l'examen du fond, si le désaccord se
rapporte à l'interprétation ou à l’application d’un ou de plusieurs ar-
ticles de la Convention. Ce point est évoqué ci-dessous, 5.

4. Arguments subsidiaires

La tentative de l’Inde pour renforcer sa cause à l’aide de divers argu-
ments subsidiaires n’appelle que de brèves remarques.

1) À propos des limites intrinsèques de la compétence du Conseil,
elle a conclu que les nations n’ont pas pu avoir l'intention de conférer
à cet organe le pouvoir de statuer sur des questions juridiques complexes,
surtout quand le différend peut être lourd de conséquences politiques et
quand des considérations militaires interviennent.

Il est assurément vrai que le Conseil a été chargé de fonctions diverses,
qui comprennent la médiation, la conciliation et le jugement. On peut
penser toutefois que sa composition le rend mal adapté à cette dernière
fonction, comme de nombreux commentateurs l'ont souligné !.

Admettons qu’il en soit ainsi; l'argument n’en reste pas moins in-
complet parce qu'il ne tient pas compte de la garantie constituée par le
droit d’appel devant un tribunal arbitral ou devant la Cour, c’est-à-dire
devant des organes à première vue capables de s'occuper de questions
juridiques difficiles.

Il méconnaît en outre la distinction fondamentale entre le pouvoir de
la communauté internationale d'établir un organe investi d’une compé-
tence juridictionnelle et les considérations de politique générale qui l’in-
citent à le faire. On ne saurait contester que ce pouvoir ait été exercé
avec le consentement de tous les Etats contractants.

! Par exemple Goedhuis, «Questions of Public International Air Law», 81
Recueil des cours, p. 222-224.

63
CONSEIL DE L'OACI (OP. IND. DILLARD) 106

Enfin, il est à noter que les pouvoirs du Conseil s'inscrivent dans un
«système» ou régime qui fonctionne et dont une autorité habilitée à
contrôler son activité judiciaire constitue un élément nécessaire. Cet as-
pect, auquel l'arrêt fait allusion (par. 26), est à mon avis important. Il
est important, non pas parce que le jugement d'un tiers est toujours
préférable à des procédures de règlement plus souples, mais parce qu’il
offre une méthode qui permet en définitive de régler des questions juri-
diquement pertinentes et peut ainsi (en particulier quand le processus se
déroule à l’intérieur d'un système en fonctionnement) faciliter au lieu
d'empêcher la négociation, la médiation ou la conciliation.

2) C'est évidemment un principe établi que diverses questions de droit
international sont inséparables de l'interprétation ou de l’application des
traités. La tentative ingénieuse de l’Inde pour dresser une barrière entre
les questions juridiques qui seraient légitimement du ressort du Conseil
de l'OACT et celles qui lui échappent aurait peut-être été plus convain-
cante si cette dichotomie reposait sur un fondement plus solide que la
distinction nouvelle et non démontrée entre droit international fondamen-
tal et non fondamental. I n’y a pas lieu d’insister davantage sur cette
question.

3) La tentative de l'Inde pour circonscrire étroitement la notion « d’ap-
plication», bien qu'ingénieuse elle aussi, n’est pas plus convaincante.
L'Inde a distingué entre le «fonctionnement » /operation/ du traité et
« l'application » de ses dispositions à «une situation existante». A titre
d'illustration, elle a invoqué les cas d’application qui, à l'entendre,
pourraient légitimement se poser en vertu des articles 5, 9 et 11 de la
Convention (C.R. 72/1, p. 18-24; 72/5, p. 53).

En particulier, le moyen qu'elle tire de l’article 9 mérite que l’on fasse
une digression. On voit mal comment les questions juridiques relatives
à l'application de cet article, mettant en jeu, comme elles le font, des
«raisons de nécessité militaire et de sécurité politique», pourraient ne
pas être, à en croire Inde, suffisamment lourdes de conséquences poli-
tiques et militaires pour échapper à la compétence du Conseil. L'Inde
elle-même s’est prévalue de la compétence du Conseil dans son différend
de 1952 avec le Pakistan et elle a expressément invoqué l’article 9, ainsi
que les articles 5 et 6 !.

Certes, les articles de la Convention ne sont pas «appliqués » dans le
vide. Ils doivent se rapporter à un différend qui suppose, dans une cer-
taine mesure, une situation existante. Si cette « situation existante » résulte
d’une suspension du traité, on comprend mal à quoi peut servir la dis-
tinction entre l’« application» et le «fonctionnement », ou pourquoi la
première serait automatiquement exclue.

Les décisions judiciaires ne donnent pas au terme «application» un

! Le différend a finalement été réglé par des négociations. On en trouvera une
analyse intéressante dans /953 United States and Canadian Aviation Reports, p. 110
à 133.

64
CONSEIL DE L'OACI (OP. IND. DILLARD) 107

sens restreint, comme l’attestent des passages de l'arrêt Mavrommatis
(C.P.J.I. série À n° 5, p. 48) et de l’avis relatif aux Traités de paix (CII.
Recueil 1950, p. 74). Je m’abstiens d’alourdir cette opinion avec des
citations.

5. Spécification des articles pertinents

Jai cru opportun d'examiner assez laborieusement le problème parce
que la prétention de l'Inde reposait sur des motifs qui relèvent plutôt de la
logique que de l’empirisme. Si son point de départ avait été juste, alors
(comme dans le domaine du droit interne lorsqu’un contrat est réputé
nul) la clause compromissoire (art. 84) n'aurait pu avoir d'effet. Or, il
semble évident que son hypothèse ne reposait sur aucune base suffisante.

Il reste donc à déterminer si le désaccord entre l'Inde et le Pakistan a
trait à «l'interprétation ou l'application » d’un article quelconque de la
Convention ou de l’Accord de transit.

Sur ce point précis on notera que l’arrêt évite soigneusement d’empiéter
sur des domaines qui sont du ressort du Conseil, Que l'Inde ait eu raison
ou tort de suspendre les Traités, c’est là de toute évidence, une question
de fond qui n’intéresse en rien le problème de la compétence. il suffit donc
de signaler divers articles de la Convention et de Accord de transit dont
le désaccord entre les Parties paraît mettre en cause l'interprétation ou
l'application. Je n'ai pas grand-chose à ajouter à Panalyse contenue dans
l'arrêt qui fait état de controverses affectant les articles 5, 82, 83, 89 et
95. Le fait que ces articles soient spécifiés ne veut pas forcément dire que
d'autres ne puissent être pertinents, par exemple les articles 25 et 37.
De pius, si l’on tient compte du préambule de la Convention de Chicago et
de son article 44, on peut soutenir que leur interprétation et leur ap-
plication sont aussi mises en jeu, surtout si l'on songe à l’article 31, para-
graphes | et 2, de la convention de Vienne. Mais c'est au Conseil de
l'OACT à décider de tout cela !.

A mon sens le cas de l'article 89 est particulièrement intéressant.

! En se plaçant sous l'angle de la philosophie du droit on peut Jire, au risque
de paraître professoral, que les traités multilatéraux établissant ues institutions
permanentes contiennent souvent des articles où sont exprimés des idéaux et des
aspirations qui, ayant le caractère d’exhortations, ne sont considérés comme juri-
diquement obligatoires que par ceux qui cherchent à les appliquer à autrui. En
revanche on y trouve d’autres articles dont on reconnait généralement qu'ils im-
posent des obligations juridiques précises. Le point où les deux types de disposi-
tions se confondent constitue l'un des problèmes juridiques les plus difficiles qui
soient, en particulier dans le domaine international, où des critères objectifs géné-
ralement acceptés pour déterminer le sens des termes par rapport aux espoirs
qu'ils ont fait naître sont plus difficiles à découvrir et à appliquer que dans les
juridictions nationales. Il n'empêche que l’on ne saurait éluder totalement le pro-
blème qui consiste à déterminer, à propos d'un différend concret quels articles sont
ou ne sont pas juridiquement obligatoires, à moins de s'en tenir à deux hypothèses
jumelles: que le droit est une « omniprésence dans le ciel qui recouvre tout », con-
ception extrême qui ressortit au droit naturel, ou encore que les termes juridiques
sont à la fois autonomes et clairs en eux-mêmes, idée rejetée par tous les spécialistes
modernes de l’analyse linguistique et de la théorie de la communication. Fort

65
CONSEIL DE L’OACI (OP. IND. DILLARD) 108

Comme j’y ai déja fait allusion, je vais, m’efforcer de caractériser la na-
ture du désaccord au sujet de cet article.

Article 89

La position constante de l’Inde était, on l’a vu, qu'en suspendant la
Convention et l'Accord de transit à l'égard du Pakistan elle a agi con-
formément aux privilèges que lui accordait le droit international. Quant
à savoir si elle a eu raison ou tort de le faire, c’est une question de fond,
a-t-elle affirmé, que seul un tribunal compétent pouvait trancher et qui
ne concerne en rien la compétence de POACI.

L'article 89 de la Convention a la teneur suivante:

«En cas de guerre, les dispositions de la présente Convention ne
portent atteinte a la liberté d’action d’aucun des Etats contractants
concernés, qu'ils soient belligérants ou neutres. Le même principe
s'applique dans le cas de tout Etat contractant qui proclame l’état
de crise nationale et notifie ce fait au Conseil. »

L'Inde a procédé à la suspension par suite des hostilités de 1965. Elle a
affirmé que la suspension n’a jamais été levée.

Le Pakistan a soutenu qu’étant partie à la Convention l'Inde était
tenue d’en respecter les dispositions. L’article 89 prévoit expressément la
circonstance qui a occasionné la suspension et il a donc force obligatoire
pour l’Inde, a prétendu le Pakistan. A l'appui de cette manière de voir,
il a évoqué le comportement de l’Inde elle-même qui a envoyé notification
au Conseil de l'OACL. U a affirmé qu'en fait l'Inde avait agi en vertu de
l’article 89 et que ses actes ultérieurs ont confirmé cette thèse. I] résultait
de tout cela que la Convention et l'Accord de transit n’avaient pas été
suspendus, bien que l'exercice de certains droits accordés au Pakistan en
vertu de l’article 5 et de l’article I, section 1, de l'Accord de transit eût
été temporairement suspendu. Le Pakistan a affirmé encore que l’Inde
a levé l’état de crise.

Sur le plan juridique, le Pakistan a soutenu que l’article 89 laisse aux
Etats contractants, en période de crise, toute liberté d’action en ce qui
concerne les droits et les obligations, ce qui vaut notamment pour la
notification et la levée de état de crise. Il donne aux Etats toute la
protection nécessaire assurée par le droit international et, en fait, il a
complété le droit international en y ajoutant le consentement manifesté
par l'adoption de la Convention.

La réponse de l'Inde comportait, en réalité, trois éléments. Sur le plan
des faits, elle a contesté à la fois les faits eux-mêmes et les conséquences
qu'en a tirées le Pakistan. Sur le plan juridique, elle a soutenu que l’article

 

heureusement, des considérations de cette nature sont superflues en l'espèce, car
il n'est pas besoin d’invoquer les normes les plus vagues de la Convention et de
l'Accord de transit pour démontrer que la compétence du Conseil de l'OACI se
rattache à des dispositions très précises impliquant tel ou tel ordre d’obligations
juridiques que le Conseil aura peut-être à examiner.

66
CONSEIL DE L'OACI (OP. IND. DILLARD) 109

89 est sans aucune pertinence pour la question de compétence et ne
porte nullement atteinte à la réalité des droits fondamentaux qu'elle
tient du droit international. Il en est ainsi, a-t-elle affirmé, parce que
Particle 89 est purement déclaratoire du droit international. Il a pour
seul but de garantir aux Etats que leurs droits de suspension ne sont
pas modifiés par la Convention. Par conséquent il ne confère pas de
nouveaux droits ni ne modifie ceux qui existaient déjà. L'Inde établit une
analogie entre la portée de l’article et celle de l’article 73 de la conven-
tion de Vienne qui, dit-elle, joue le même rôle d’avertissement pareille-
ment inoffensif.

Le troisième argument de l'Inde était que la controverse sur l’article 89
est sans pertinence ou mieux, peut-être, qu’elle est rendue vaine par la
suspension de février 1971, époque à laquelle il n’y avait ni guerre ni
état de crise nationale.

ll est vrai que la requête du Pakistan au Conseil de POACI a été brus-
quée par l'incident du détournement d’avion et que l'indemnité réclamée
à titre de dommages-intérêts semble avoir été limitée aux pertes résultant
de cet incident. En revanche, la lettre du Pakistan au président du Conseil
de l'OACT invoquait l’article 89, et le Pakistan s’en est prévalu dans le
contre-mémoire (par. 29). Le conseil du Pakistan a naturellement plaidé
énergiquement son applicabilité, comme le prouvent divers comptes
rendus: C.R. 72/4, pages 19-22; C.R. 72/6, pages 10, 11 et 42-50; CLR.
72/7, pages 8-10; C.R. 72/8, page 48 et C.R. 72/9, page 22.

Mais c’est ailleurs que l’on trouve une réponse plus fondamentale au
troisième point de I’ Inde. De toute évidence, si la suspension de février 1971
est jugée illégale, comme le soutenait le Pakistan, elle ne peut guère alors
rendre vaine la controverse sur application de l’article 89. Il est tout aussi
évident qu'il appartient au Conseil de trancher ce point qui est une des
questions de fond.

Il ressort de ce qui précède que ces vues antagonistes démontrent l’exis-
tence d’un désaccord à propos de l'interprétation et de l’application de la
Convention et de l'Accord de transit, qui suffit à faire jouer l’article 84
et par conséquent à justifier la décision du Conseil de se déclarer com-
pétent. Ce point une fois établi, la Cour s’est acquittée de ses fonctions
de juridiction d’appel au stade actuel de la procédure.

ILI. ANALOGIE AVEC LE DROIT INTERNE
1. Pertinence

Loin de moi l'intention de suggérer que l'arrêt aurait besoin d’être
étayé par des motifs ressortissant à l’article 38, alinéas c) et d) du Statut.
A mon avis, la compétence du Conseil de l'OACI est si évidente qu’il
peut paraître superflu d’invoquer les «principes généraux de droit»
reconnus par les tribunaux internes ou les « décisions judiciaires » rendues
par les plus hautes instances nationales.

67
CONSEIL DE L'OACI (OP. IND. DILLARD) 110

Au risque de paraître par trop professoral, je présente toutefois l’ana-
lyse qui suit, parce que:

1) elle me semble contribuer à mieux éclairer les aspects théoriques de
l'affaire ;

2) le Pakistan et l'Inde ont tous deux fait allusion à l'affaire Heyman c.
Darwins Ltd. (mémoire, par. 83 et 84; contre-mémoire, par. 52; ré-
plique, par. 70 et 71; duplique, par. 70-72, et C.R. 72/3, p. 23-25);

3) je suis d’accord avec l’opinion exprimée par le juge Moore en l'affaire
des Concessions Mavrommatis en Palestine (C.P.J.I. série A n° 2 (1924),
p. 57-59) ainsi que par de nombreux commentateurs qui ont estimé
que le recours aux principes généraux peut éclairer des points soumis
a la Cour et enrichir sa jurisprudence;

4) enfin, en l'espèce, l’analogie avec la pratique des tribunaux internes
n'est pas (comme c’est fréquemment le cas) dépourvue de pertinence
ni fallacieuse.

L’analogie est fondée, généralement, quand il s’agit de contrats qui
contiennent des dispositions stipulant que les différends à propos de
leur interprétation ou application doivent d’abord faire l’objet d’un ar-
bitrage, mais elle l’est plus encore dans le domaine des confits du travail
où des groupes opposés (patronat et syndicat), l’un et l’autre jaloux de
ses prérogatives, ne sont guère enclins à reconnaître plus d'autorité au
tribunal arbitral qu'il n’est prévu dans les conventions collectives. L’ana-
logie est d’autant plus intéressante que, dans ce domaine, tout comme
dans le domaine international, les accords en question visent à mettre
en place un «système » permettant de résorber les conflits par le recours à
certaines techniques procédurales dans l'intérêt de la paix sociale. Or
POACI a été créée, en gros, pour faire régner l'harmonie dans le do-
maine de l’aviation civile grâce à un système ou à un régime approprié.
Le chapitre XVIIL de la Convention visait à faciliter le fonctionnement
de tout ce système.

On a coutume de repousser l’analogie avec Je droit interne pour deux
motifs interdépendants:

1) la nécessité absolue, dans le domaine international, d'établir la preuve
stricte du consentement à se soumettre à la juridiction d’un tribunal
quelconque: et

2) l'absence d’un système général de règlement judiciaire obligatoire en
cas d'échec du processus arbitral.

Dans le cas présent, ni l’un ni l’autre de ces motifs n’est convaincant.
Les décisions de tribunaux internes montrent aussi que l’obligation des
parties de soumettre un différend à l'arbitrage repose sur le consente-
ment.

Le second motif ne s'applique pas non plus en l'espèce, vu que, selon
la théorie de l'Inde, la question de savoir si les Parties étaient, ou n'étaient
pas, tenues de porter leur désaccord devant la Cour internationale de

68
CONSEIL DE L’OACI (OP. IND. DILLARD) 111

Justice ou tout autre tribunal n’a absolument aucun intérêt pour ce qui
est de la question juridictionnelle. En d’autres termes, l’existence ou
Pinexistence de la juridiction obligatoire est sans rapport avec le sens
ou la portée de laclausecompromissoire. C’est là précisément la présomp-
tion admise en droit interne. L’affaire tourne exactement autour du
même problème, celui de l’effet que peut avoir la résiliation du contrat
par l’une des parties sur le sens et la portée d’une clause compromissoire
concernant les questions d'interprétation ou d'application du contrat.

Il convient d’ajouter que savoir si la résiliation était justifiée par une
violation qui aurait été commise antérieurement (c’est le motif habituelle-
ment allégué) ou pour tout autre motif, relève du fond; par conséquent,
il s’agit en réalité de déterminer si le tribunal arbitral a compétence pour
connaître du fond — question juridictionnelle au sens étroit, précisé-
ment comme dans l'affaire Inde-Pakistan.

En outre, il est maintenant clairement établi, du moins pour les tri-
bunaux de common law, que la question de compétence doit de toute
façon être résolue, que ce soit la partie qui résilie (comme dans l'affaire
Heyman) ou, comme il arrive plus souvent, la partie lésée, qui invoque
la clause juridictionnelle.

2. Quelques distinctions

Il existe une distinction critique entre les cas où l’on peut démontrer
que le contrat est nu/ de plein droit dès l’origine et ceux où l’on établit
qu'il est annulable '.

Dans le premier cas, il est clair que si tout le contrat tombe, ses dis-
positions subsidiaires disparaissent aussi, y compris la clause d’arbitrage.
Cela peut être comparé à la thèse de l’Inde excipant en somme de l’inexis-
tence du traité. Mais il faut pouvoir démontrer que la partie qui s oppose
à l'arbitrage n’a jamais acquiescé au contrat en premier lieu ou que son
consentement a été vicié par une fraude réelle ou une autre cause de
nullité du contrat tout entier. Il est évident que telle n’est pas la situation
dans l'affaire Inde-Pakistan, et pourtant la théorie indienne du traité
«inexistant» ne pourrait se justifier, semble-t-il, que s’il en était ainsi.
L'Inde a librement adhéré à la Convention et à Accord de transit.

Lorsque la partie qui résilie conteste la compétence du tribunal arbi-
tral, arguant qu'elle a légitimement résilié le contrat à raison d’une viola-
tion substantielle antérieure, le contrat n’en est pas nul pour autant; il
peut seulement être annulé. Cette situation est exactement symétrique de
celle qui se présente en droit international. Toutes les autorités recon-
naissent que le traité n’est pas nul de plein droit, surtout lorsqu'il s’agit

1 Cette distinction est si bien établie qu'il est à peine nécessaire de citer des
sources. On peut cependant lire une analyse intéressante à ce sujet dans l’opinion
du juge Frank dans Kulukindis Shipping Co. S.A. c. Amtorg Trading Corp.(C.A. 2,
1942) 126 F. 2d 978.

69
CONSEIL DE L'OACI (OP. IND. DILLARD) 112

d’une convention multilatérale, même si la résiliation me vise qu’une seule
des parties}. La question se pose alors de savoir quels sont l'effet et la
portée de la clause compromissoire. Dans quelle mesure cela dépend-il
du libellé même de cette clause?

En premier lieu, 1l est clair que lorsque le contrat est nul, les termes
exacts de la clause sont sans pertinence. Lorsqu'il est annulable, ces
termes prennent de l'importance surtout lorsque les dispositions générales
de la clause s'accompagnent d’exclusions plus spécifiques, comme c’est
le cas, par exemple, dans les conventions collectives où des clauses réser-
vant les «prérogatives de la direction» limitent obligation de se sou-
mettre à l'arbitrage. On peut alors avoir à rechercher si la compétence
du tribunal arbitral comprend celle de déterminer la portée de l'exception.
Voir l'affaire U.S. Steel Workers of America c. Warrior and Gulf Navi-
gation Co. 363 US 574 (1960) (où la conclusion fut affirmative) 2.

Le fait essentiel est qu’il est habituel tant sur le plan interne que sur
le plan international de rédiger la clause de façon à limiter l'arbitrage à
l’«interprétation » ou à l'«application » du contrat ou autre formule ana-
logue. On se souviendra que l’article 84 aussi vise «un» désaccord et ne
prévoit aucune exclusion concernant soit une certaine catégorie de dés-
accords, soit un désaccord particulier.

Le conseil de I’Inde a insisté sur l’affaire Heyman parce que lord Simon
avait cru devoir souligner dans cette affaire le caractere trés général de
la clause compromissoire. Mais, à y regarder de plus près, on s'aperçoit
que la décision n’a nullement tenu a cela, ce qui est d’ailleurs vrai de
presque toutes les affaires où une clause générale n’est pas assortie d’ex-
ceptions expresses.

3. Affaires pertinentes

L'affaire Heyman and Another c. Darwins Ltd., 1942, A.C. 356, | All
Eng. Rep. 337 (H.L.) est sans doute celle qui est le plus souvent mention-
née et citée à ce sujet dans le monde régi par la common law. Il n'est
peut-être pas sans intérêt de citer deux passages des opinions exprimées
par les Law Lords (les références renvoient toutes aux All Eng. Reports).

Lord MacMillan, après avoir fait la distinction entre les contrats nuls
et les contrats annulables, poursuit en ces termes:

«dans un contrat dont la force obligatoire est reconnue et qui con-
tient une clause générale d’arbitrage, il peut être stipulé qu'au cas
où certains événements se produiraient le contrat prendra fin. Si la

1 On trouve une analyse intéressante dans Sinha, Unilateral Denunciation of
Treaty Because of Prior Violations of Obligations by Other Party, 1966, en parti-
culier aux pages 35-58. Pour autant que j'en puisse juger, on ne trouve guère d’é-
tudes, en droit international, consacrées à l’analyse du rapport entre la résiliation
et une clause compromissoire figurant dans le traité répudié.

2 Notons en passant — encore que cela ne concerne pas la présente analyse —
que de nombreux Etats sont officiellement favorables à la procédure arbitrale, con-
trairement à l'attitude communément adoptée au XIX* siècle.

70
CONSEIL DE L'OACI (OP. IND. DILLARD) 113

question se posait de savoir si le contrat a pris fin pour un de ces
motifs, je ne vois pas pourquoi l'arbitre ne pourrait pas la trancher. »
(P. 346.)

Le vicomte Simon fait entendre le même son de cloche en approuvant
formellement une déclaration du vicomte Finlay dans une affaire anté-
rieure:

«La proposition selon laquelle il suffirait à l’une des parties d’al-
léguer la résiliation du contrat par l’autre pour interdire à celle-ci
d’invoquer la clause d’arbitrage est déraisonnable en soi, et n’est
appuyée par aucune autorité.» (P. 341.)

On tire parfois argument, comme l'Inde l’a fait en l’espèce, de ce
qu'il n’est pas raisonnable de supposer que des questions critiques de
violation substantielle soient confiées à un tribunal qui n’est pas com-
posé exclusivement de juristes. Dans une affaire très souvent citée et qui
a fait jurisprudence aux Etats-Unis, affaire relative à un conflit du travail
où les employeurs soutenaient que la violation par le syndicat d’une
clause « antigréve » constituait une violation substantielle suffisante pour
mettre fin au contrat, y compris à la clause d'arbitrage, la Cour a déclaré:

«Si le syndicat a fait grève en contravention du contrat, la société
a le droit d'obtenir la réparation qu’elle réclame; en suspendant la
procédure dans l'attente de l’arbitrage, nous n’avons pas l’intention
de la priver de cette réparation. Nous renvoyons simplement la
société devant l'instance à laquelle elle avait accepté de soumettre
ses demandes en réparation pour dommages subis du fait de la
grève. Cette instance, il est vrai, est peut-être très différente d’une
cour de justice, mais nous ne sommes pas convaincus que la répa-
ration qu’elle décidera sera insuffisante. »

En cette affaire, on a d’ailleurs repris et cité le raisonnement suivi
dans laffaire Heyman. Si la clause compromissoire était plus générale
que les dispositions de l'article 84, elle concernait aussi des «différends
ou griefs ... impliquant des questions relatives à l'interprétation ou à
l'application de toute clause ou matière envisagée dans ce contrat...»
(affaire Drake Bakeries Incorporated c. Local 50, American Bakery and
Confectionary Workers International, AFL-CIO, et al. 370 US 254, 266
(1962)).

L'affaire Heyman n’est qu’une des nombreuses affaires plaidées devant
des juridictions très différentes où les conclusions précitées ont été
admises.

Signalons entre autres les affaires suivantes: Woolf c. Collis Removal
Service (1947) 2 All Eng. Rep. 260; The Tradesman (1961) All. Eng. Rep.
661; Mackinder c. Feldia A.C. (1966) 3 All Eng. Rep. 847; Prima Paint
Corp. c. Flood & Conklin Mfg. Co. 388 US 395 (1967).

Pour une analyse approfondie et l'évocation d’autres précédents éta-
blis non seulement aux Etats-Unis, mais aussi en Angleterre, au Canada,

71
CONSEIL DE L’OACI (OP. IND. DILLARD) 114

en Afrique du Sud, en Australie et en Irlande, voir Breach or Repudiation
of Contract as Affecting Right to Enforce Arbitration Clause Therein 32
A.L.R. 3d 377-4191.

Une importante affaire plaidée aux Etats-Unis, Swift Chaplin Products
c. Love 219 Cal. App. 2d 110, 32 Cal. Rep. 758, 5 A.L. 12. 1001, où de
nombreux procès en Cour suprême ont été cités, est particulièrement
intéressante. En cette espèce, la clause compromissoire était analogue
à celle de l’article 84. Le contrat avait été modifié au point de susciter
un différend. Sur cette base, le tribunal de première instance avait con-
sidéré (comme l'Inde l'a affirmé en l'espèce actuelle) «qu’il n'existe
maintenant aucun droit permettant d'exiger l'arbitrage, vu qu'il n'y a
jamais eu de contrat, passé ou présent, entre les parties » (p. 1004).

En infirmant cette conclusion, la cour d'appel, après avoir déclaré que
la fonction du tribunal est très limitée lorsque les parties sont convenues
de soumettre leur différend à l'arbitrage a fait observer:

«Elle se borne à déterminer si la partie qui demande l'arbitrage
formule une prétention fondée à première vue sur le contrat. La
question de savoir si le demandeur a raison ou tort.est un point
d'interprétation du contrat réservé à l'arbitre. Dans ces conditions
le demandeur ne doit pas être privé du jugement de l'arbitre, alors que
c'est précisément son jugement et tout ce qu'il implique qui font l'objet
de l'instance.» (Les italiques sont de nous.)

Fa
* *

Quand l’Inde a ratifié la Convention, elle a librement admis que toutes
les autres parties avaient le droit d’invoquer le chapitre XVIII de la
Convention. Elle ne peut pas s'opposer unilatéralement à ce droit sans
démontrer que son consentement était nul dès l'origine ow que le dés-
accord était de telle nature qu'il se situait tout à fait en dehors de la
catégorie des désaccords envisagés par l’article 84. L'Inde n'a pas cherché
à prouver la première proposition et son argumentation relative à la
seconde a évidemment été contestée par le Pakistan.

IV. CONCLUSION

Pour tous les motifs indiqués, qui complètent et renforcent l'arrêt,
il paraît évident que la Cour était compétente pour se prononcer sur

1 Je regrette que les références données plus haut ne concernent que des juridic-
tions de common law. L'analyse de problèmes comparables dans d'autres systèmes
juridiques me dépasse, d'autant qu'à mon sens on ne peut les comprendre suffisam-
ment si on les abstrait de tout le « milieu» juridique où ils se situent. Je présume
cependant que les principes susvisés sont à tel point fondamentaux qu'ils ne sauraient
être orientés par un particularisme quelconque. Touchant la situation en droit
français voir Robert, Arbitrage civil et commercial (Daïloz, 1967).

72
CONSEIL DE L’OACI (OP. IND. DILLARD) 115
l'appel de l'Inde et qu'aux termes de la Convention et de l'Accord de

transit le Conseil de l'OACTI avait compétence pour connaître de la
requête et de la plainte du Pakistan.

(Signé) Hardy C. DILLARD.

73
